Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This action is in response to the amendment and remarks filed on 11/10/2021.
2.	Claim 1 has been amended.
3.	Claim 3 has been amended in the Examiner’s amendment.
3.	Claims 8-20 have been previously withdrawn.
4.	Claims 8-20 have been canceled (See the Examiner’s amendment).
5.	Claims 1-7 are allowed.

	EXAMINER’S AMENDMENT	
6.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Justine B. Foster (Reg. No.77409) on 11/16/2021.
The application has been amended as follows:

In the claims:
Claim 3 has been amended.

Claim 3 (Currently Amended)	The software delivery system of claim 1, wherein the aircraft is communicatively coupled to the electronic distribution system and the distributed ledger base via a ground communication system [[such]]   so that the aircraft maintains communication while flying. 
Claims 8-20 are canceled.



REASON FOR ALLOWANCE
7.	The following is an examiner’s statement of reason for allowance:
The cited prior art taken alone or in combination fail to teach, in combination with the other claimed limitation, a software delivery system comprising a plurality of computing devices acting as nodes of a distributed ledger base, the plurality of computing devices maintaining a distributed ledger and communicatively coupled to the aircraft, the electronic distribution system, and the edge  manager, each of the plurality of computing devices storing a copy of the 
distributed ledger, the distributed ledger base acting as a peer to peer network of the computing devices that adhere to a protocol for internode 
communication and validation of new records that are generated, records that are
modified, and records that are deleted, and the distributed ledger providing a record comprising information pertaining to: a request for a software, a first verification of the request performed by the electronic distribution system, a second verification of the request performed by the edge manager, a third verification of the request performed by the engine control system, and an installation of the software.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

8.	The prior art made or record and not relied upon is considered pertinent to applicant’s disclosure.

Johnsrud  (US 20170214675) discloses: The processing device stores the data that it receives in its copy of the distributed ledger stored in the memory device



Clark (US 10361859)   discloses: the one or more information management processes may comprise a distributed ledger or a portion of a distributed ledger. In certain embodiments, for example, the one or more information management processes may comprise a memory pool of unconfirmed transactions for a distributed ledger.

Jayachandran (US 20200380154) discloses:  In this example, the blockchain node 411 may request recovery of the missed/corrupted data from one or more other peer nodes such as peer nodes 412 and peer nodes 414 which also store a local copy of the distributed ledger.

Title: Blockchain ready manufacturing supply chain using distributed ledger; author: SA Abeyratne, published on 2016.

Title: Blockchain based decentralized management of demand response programs in smart energy grids; author: C Pop, published on 2018.


8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chameli Das whose telephone number is 571-272-3696.
The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 5:00 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Emerson Puente can be reached at (571) 272-3652.  The fax number for this group is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or 

/CHAMELI DAS/Primary Examiner, Art Unit 2196